Citation Nr: 0823525	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 4, 2006, for 
the grant of separate 10 percent evaluations for peripheral 
neuropathy of bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2006, a statement of the case was issued in August 2006, 
and a substantive appeal was received in August 2006. 


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
peripheral neuropathy of bilateral upper and lower 
extremities that was received in February 2005.

2.  By rating decision in July 2005, the RO included the 
claim with the evaluation of diabetes mellitus type II.  

3.  By rating decision in April 2006, the RO granted separate 
10 percent ratings for peripheral neuropathy of the bilateral 
upper and lower extremities, effective April 4, 2006.      

5.  There is no evidence that the criteria for separate 10 
percent ratings for peripheral neuropathy of bilateral upper 
and lower extremities was met prior to the April 4, 2006, VA 
examination.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
April 4, 2006, for separate 10 percent evaluations for the 
veteran's service-connected peripheral neuropathy of 
bilateral upper and lower extremities have not been met.  
38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.400, 4.124a, Diagnostic Codes 8599-8515, 8599-8520 
(2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant' s possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2005 and March 2006.  Altogether, the 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The RO provided the appellant with additional notice in May 
2006 and June 2006, subsequent to the April 2006 
adjudication.  The notification also substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  
  
While the May 2006 and June 2006 notices were not provided 
prior to the April 2006 adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in an August 2006 
statement of the case, following the provision of notice in 
May 2006 and June 2006.  The veteran and his representative 
have not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained VA treatment records, assisted the veteran in 
obtaining evidence, and afforded the veteran VA examinations 
in June 2005 and April 2006.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran maintains that he is entitled to an earlier 
effective date for separate 10 percent ratings for peripheral 
neuropathy of bilateral upper and lower extremities.  The 
veteran asserts that separate 10 percent ratings are 
warranted from the date of his claim, which was received on 
February 22, 2005.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. §  5110(a); 38 C.F.R. § 3.400.  For an increased 
disability rating, the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date otherwise, the effective date 
will be the date of receipt of claim.  38 U.S.C.A. §  
5110(b)(2); 38 C.F.R. §  9.400(o)(2).  

The veteran's claims for peripheral neuropathy of the 
bilateral upper and lower extremities have been rated under 
the provisions of Diagnostic Codes 8599-8515 (for the 
bilateral upper extremities) and 8599-8520 (for the bilateral 
lower extremities).  

Diagnostic Code 8599 indicates that the veteran's service-
connected peripheral neuropathy of bilateral upper and lower 
extremities is rated by analogy under  closely related 
injuries (Diagnostic Code 8515 for paralysis of the median 
nerve, and Diagnostic Code 8520 for paralysis of the sciatic 
nerve) in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

Under Diagnostic Code 8515, a 10 percent rating is warranted 
for mild incomplete paralysis of the median nerve.  Under 
Diagnostic Code 8520, a 10 percent rating is warranted for 
mild incomplete paralysis of the sciatic nerve.  

On VA examination in June 2005, it was noted that motor, 
sensory, and deep tendon reflexes of both lower extremities 
were intact.  It was further noted that sensation was intact 
to Semmes Weinstein filament.  When directed to state to what 
extent, if any range of motion of function was additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups, the VA examiner 
reported "NA" (not applicable).  The diagnosis was minimal 
peripheral neuropathy of upper and lower extremities.  No 
paralysis of the median or sciatic nerves was noted in the 
report.

On VA examination in April 4, 2006, the diagnosis was 
mild/moderate sensory peripheral neuropathy bilateral lower 
extremities and mild peripheral sensory neuropathy bilateral 
upper extremities.        

There are no other medical records regarding treatment for or 
diagnosis of peripheral neuropathy.  

In his notice of disagreement received in May 2006, the 
veteran maintained that the effective date should be from the 
date that he applied for the disability since the evidence 
reflects that he had peripheral neuropathy of all four 
extremities from the time he filed his claim.  The Board does 
acknowledge that on VA examination in June 2005, the veteran 
reported the development of numbness and tingling in both 
hands and feet over the last three years.  The Board further 
acknowledges that on VA examination on April 4, 2006, the 
veteran reported having problems with numbness and tingling 
with hands and feet over the past two years.  However, there 
is no medical evidence of treatment for peripheral neuropathy 
one year prior to receipt of his claim in February 2005; nor 
is there any medical evidence of paralysis of the median or 
sciatic nerves prior to April 4, 2006.  The June 2005 VA 
examination specifically found that there was no 
paresthesias, dysestesias or other sensory abnormalities 
present at that time.  

Accordingly, it was not factually ascertainable prior to 
April 4, 2006, that the criteria for separate 10 percent 
ratings for peripheral neuropathy of bilateral upper and 
lower extremities had been met.   While the Board does 
acknowledge the veteran's assertions as reflected in a 
substantive appeal received in August 2006 that "minimal" 
peripheral neuropathy and "mild" peripheral neuropathy are 
synonymous, at the time the VA examiner diagnosed minimal 
peripheral neuropathy in June 2005, the veteran's motor, 
sensory, and deep tendon reflexes of his lower extremities 
were intact, and sensation was intact to Semmes Weinstein 
filament.  Overall, at the time of the June 2005 VA 
examination, there was no evidence of any neurologic 
abnormality that would rise to the level of mild peripheral 
neuropathy.  Additionally, the Board notes that although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis of a disease or disorder.  

The preponderance of the evidence is against assignment of 
separate 10 percent ratings for peripheral neuropathy of 
bilateral upper and lower extremities prior to April 4, 2006.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  


ORDER
Entitlement to an effective date prior to April 4, 2006, for 
the grant of separate 10 percent evaluations for peripheral 
neuropathy of bilateral upper and lower extremities is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


